Citation Nr: 1508806	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-36 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as asbestosis, due to asbestos exposure.

2.  Entitlement to service connection for sleep apnea, to include as secondary to asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served in the Navy Reserves from January 1947 to November 1951 and in the Marine Corps from December 1951 to December 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's claims were remanded by the Board in May 2013, September 2013 and July 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of asbestosis, and has not had such at any time during the pendency of his claim.  

2.  The Veteran does not have a respiratory disorder, to include asbestosis, that is etiologically related to active service.  

3.  The Veteran's sleep apnea is not etiologically related to active service.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a respiratory disorder, to include asbestosis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided adequate notice with respect to his claims in a March 2012 letter, prior to the July 2012 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the Veteran's claims.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records (STRs) were associated with the Veteran's claims file.  

With respect to VA treatment records, of record are what appears to be complete progress notes that date from May 2012 to July 2014, but also included is an August 2011 VA treatment note.  The VA treatment of record also contained a medication list that showed VA medication dating back to 1999.  In addition, the August 2013 VA examination report referenced July 1999 as the initial VA primary care provider treatment note.  As such, it appears that there are outstanding VA treatment records that are not associated with the Veteran's claims file that date prior to May 2012.  The Veteran filed his claim in March 2012.  The August 2011 VA treatment note referenced above included a notation for the Veteran to return to the clinic in one year, or sooner as needed.  An August 2012 VA treatment noted stated that the Veteran was having his "yearly appointment" and that he is "followed by his outside medical providers."  As such, it appears that there may not be any outstanding VA treatment records for the remainder of the appeal period (March 2012 to May 2012), even though there are other prior outstanding VA treatment records.  As will be discussed in further detail below, with respect to the Veteran's claim for entitlement to service connection for a respiratory disorder, claimed as asbestosis, the key issues are whether the Veteran has a diagnosis of asbestosis within the appeal period and whether any respiratory disorder is related to service.  As to the key issue of whether the Veteran has a diagnosis of asbestosis within the appeal period, as noted above, it appears that there may not be any outstanding VA treatment records that cover the appeal period.  In addition, as the later VA treatment of record does not show a diagnosis of asbestosis, it seems unlikely that prior VA treatment records would.  Also, the outstanding VA treatment records would likely relate to ongoing treatment and not be relevant to the issue of whether any respiratory disorder is related to service.  With respect to the Veteran's claim for entitlement to service connection for sleep apnea, the key issue is whether the Veteran's sleep apnea is related to service.  Again, the outstanding VA treatment records would likely relate to ongoing treatment and not be relevant to the key issue of whether the Veteran's sleep apnea is related to service.  As such, the outstanding VA treatment records would likely not relate to the determinative issues on appeal and a remand to obtain such records would serve no useful purpose and would in no way be of benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

As will be discussed further below, one of the Veteran's main contentions is that he was diagnosed with asbestosis from Dr. A.S.  With his March 2012 claim, the Veteran submitted private medical records from Dr. A.S. dated August 2001.  The Veteran initially submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for Dr. A.S. in March 2012.  In a March 2012 letter, the RO requested records from Dr. A.S.  In a March 2012 letter to the Veteran, the RO informed the Veteran that they had requested records from Dr. A.S. and stated that "[e]ven though we have asked for this information, it is your responsibility to see that VA receives it."  A response was received from Dr. A.S. in March 2012 with the handwritten note on the records request letter of "not my patient."  In an April 2012 letter to the Veteran, the RO informed the Veteran of the negative response for medical records from Dr. A.S. and that the response stated the "[V]eteran is not his patient."  In the September 2013 Board remand, a directive asked for the Veteran to be contacted and to provide a release form for treatment records from Dr. A.S., which was completed in an October 2013 letter.  In November 2013, such a release (VA Form 21-4142) was received; however, no attempt to obtain records from Dr. A.S. was undertaken.  The July 2014 Board remand contained a discussion relating to records from Dr. A.S. that stated that "[a]s records have previously been requested from Dr. [A.]S. and a negative response received, along with notification of such to the Veteran, no further development regarding records from Dr. [A.]S. is required under VA's duty to assist" and further provided notice to the Veteran that he "remain[ed] free to submit medical records from Dr. [A.]S., as well as from any other provider."  While the April 2012 letter did not strictly comply with 38 C.F.R. § 3.159(e) (2014), the March 2012 letter to the Veteran informed the Veteran it was his responsibility to see that VA received records that had been requested from Dr. A.S., the Veteran was notified of the inability for VA to obtain records from Dr. A.S. in the April 2012 letter and the July 2014 Board remand informed the Veteran that no further development by VA was required with respect to records from Dr. A.S., but that the Veteran was free to submit records on his own.  As such, the Board concludes that VA has satisfied its duty to assist with respect to obtaining records from Dr. A.S.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2014).  In relation to the Veteran's claims, the Veteran was provided with a VA examination in July 2013 and an opinion was obtained dated August 2013.  An addendum opinion was subsequently obtained from the same provider in June 2014.  An additional VA medical opinion was obtained in October 2014.  The Board finds the examination report and opinions to be thorough, complete and a sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).
The Veteran's claims were previously remanded by the Board in May 2013, September 2013 and July 2014 and the Board finds that there has been substantial compliance with those remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  With respect to the May 2013 and September 2013 Board remand, both contained remand directives relating to Dr. A.S. and as discussed above, the Board has concluded that VA's duty to assist with respect to obtaining records from Dr. A.S. was satisfied.  Both the May 2013 and September 2013 Board remands also contained directives relating to development regarding the Veteran's in-service exposure to asbestos.  As will be discussed further below, in-service exposure to asbestos has been conceded.  The May 2013 Board remand contained a directive relating to obtaining a VA examination and opinion, which was completed in July and August 2013.  The September 2013 Board remand contained a directive relating to obtaining an addendum VA medical opinion "[i]n light of any new evidence," which was obtained in June 2014.  With respect to the July 2014 Board remand, the directives requested a VA addendum opinion that considered additional private treatment records from the Hutchinson Clinic and VA treatment records; such opinion was obtained in October 2014, which specifically noted a review of the requested records.  Also, while the remand directives requested "all outstanding VA treatment records related to the Veteran's respiratory disorders and sleep apnea" and there are outstanding VA treatment records, as outlined above, any outstanding VA treatment records would likely not provide further information as to the determinative issues on appeal and are therefore not relevant. 

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

If a chronic disease, such as a bronchiectasis, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a), 1137 (West 2014); 38 C.F.R.       §§ 3.307, 3.309 (2014).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309 (2014); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b) (2014).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

III.  Analysis

Respiratory Disorder

The Veteran submitted multiple statements and his main contention regarding his claim for entitlement to service connection for a respiratory disorder has been that he was exposed to asbestos while in-service and that he subsequently developed asbestosis, which he contends was diagnosed in 2001 by Dr. A.S.  See, e.g., March 2012 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  In the November 2012 Statement of the Case, the RO stated that "VA concedes you were exposed to asbestos while in service performing Naval Reserve duties aboard the USS Rochester."  Consistent with the RO's determination, the Board will also concede in-service asbestos exposure.  As such, the key remaining issues are whether the Veteran has a diagnosis of asbestosis within the appeal period and whether any respiratory disorder is related to service.

The Veteran's STRs were silent as to any respiratory complaints.  A November 1953 discharge examination report noted that the Veteran's lungs and chest were normal.  A chest x-ray was noted as negative.  No defects were noted.  A June 2012 Veteran statement included reference, while in-service at the El Toro Base, to using a paint spray gun without any face or body protection, to in-service asbestos exposure and the Veteran's statement that he "always had a breathing problem" while at the El Toro Base, which he was stationed at for two years.  As noted, the STRs were silent as to any respiratory complaints and the November 1953 discharge examination report noted that his lungs and chest were normal and a chest x-ray was negative.    

The Veteran submitted private medical records from Dr. A.S. in March 2012 that are dated August 2001.  These records appear to the results of a pulmonary function test (PFT) and do not contain a diagnosis.  

Various private medical records are associated with the claims file, to include from the Hutchinson Clinic from a variety of doctors.  A July 2009 record from Dr. K.R. noted under the past medical history section asbestosis.  Other records from Dr. K.R. (and other providers) referenced exposure to asbestos, but did not reference asbestosis and the records did not ever include an assessment or diagnosis of asbestosis (versus a reference to it as past medical history).  The other private medical records contained a variety of respiratory diagnoses, to include COPD, pulmonary fibrosis and bronchiectasis, but did not contain a diagnosis of asbestosis or contain an opinion addressing the relationship of any respiratory disability to the Veteran's military service.  VA treatment records of record indicated treatment for respiratory disability, but also did not contain a diagnosis of asbestosis or contain an opinion addressing the relationship of any respiratory disability to the Veteran's military service.      

The Veteran was afforded a VA examination in July 2013 and an August 2013 opinion was provided.  A diagnosis was noted of chronic bronchitis, with a date of diagnosis of 2007, as well as interstitial lung disease, very minimal pulmonary fibrosis - idiopathic, with a date of diagnosis of 2011.  An additional diagnosis was noted of chronic bronchitis with tobacco abuse history with mucous plugging/bronchiectasis, with a date of diagnosis of 2007.  Under the medical history section, the examination report noted that the Veteran denied allergy and asthma history as a child and that approximately 50 years ago he was treated by two doctors for ear, nose and throat issues.  Treatment was noted for sinuses and "breathing" and that the Veteran was "not sure what that was."  It was also noted that he was on medication and received injections once in a while and that over time he had the same treatments and he stayed about the same.  The Veteran was noted to have previously been a smoker and to have had an occupational history related to working with sheetrock.  The Veteran was noted to have bronchiectasis.  Under the diagnostic testing section, a computed tomography (CT) test from June 2011 was referenced, as well as a high resolution computed tomography (HRCT) test from August 2011, which appear to be in reference to private medical records from the Hutchinson Clinic that are of record.  These tests referenced interstitial fibrosis.  PFT results were included from July 2013, which were noted to be within normal limits.  An opinion was provided that it was less likely than not that any identified respiratory disability was etiologically related to the Veteran's military service, to include presumed exposure to asbestos.  The examiner referenced that there was no evidence of chronic respiratory condition in the STRs or on the November 1953 separation examination.  The examiner then included a detailed review and list of various STRs, private treatment records and VA treatment records.  The examiner noted that the Veteran's pulmonologist, an apparent reference to Dr. S.T., did not provide a diagnosis of asbestosis.  The examiner referenced the June 2011 CT chest and August 2011 HRCT chest tests and the notations relating to interstitial fibrosis.  The examiner noted that "[t]here are several type[s] of interstitial lung disease" and that those test results do "not evidence the...type findings - typical for asbestosis - making asbestosis unlikely."  The examiner included a reference to a medical source to support this statement.  The examiner further referenced risk factors for pulmonary fibrosis, to include the Veteran's occupational history after service related to working with sheetrock, chronic bronchitis with bronchiectasis and smoking.   

In June 2014, an addendum VA medical opinion was obtained from the same provider who conducted the July 2013 VA examination and provided the August 2013 opinion.  The examination report referenced additional records obtained since the prior VA medical opinion.  The examiner referenced a document submitted by the Veteran or his representative that stated the latency period for asbestos disease is between 10 to 40 years.  The examiner noted that "there is no evidence of current [r]espiratory disease related to any [a]sbestos exposure."  The examiner referenced that the opinions from the August 2013 examination report "stand" and copied the previous rationale, with some additional information provided.  The examiner additionally stated that "[t]here is no current evidence of [a]sbestos related [d]isease."  

An additional VA medical opinion was obtained in October 2014.  This opinion contained a copy of the August 2013 VA examination report and opinion and June 2014 VA medical opinion discussed above, with certain parts highlighted.  The medical opinion referenced that private medical records from the Hutchinson Clinic were reviewed.  The medical opinion also copied certain statements from the Veteran.  A July 2012 Veteran statement referred to being exposed in-service to asbestos and to private medical records from Dr. A.S.  A June 2012 Veteran statement included reference, while in-service at the El Toro Base, to using a paint spray gun without any face or body protection, to in-service asbestos exposure and the Veteran's statement that he "always had a breathing problem" while at the El Toro Base, which he was stationed at for two years.  The statement further referenced Dr. A.S. giving him a breathing test and that Dr. A.S. found that he had asbestosis.  The medical opinion included the results of the August 2001 PFT from Dr. A.S. and interpreted the test results as "non-specific pattern."  The medical opinion referenced negative STRs for any respiratory issues, to include the November 1953 separation examination.  A negative opinion was provided that  "the Veteran's claimed respiratory disorder, currently diagnosed as very minimal pulmonary fibrosis - idiopathic, and chronic bronchitis w/ tobacco abuse history, with mucous plugging/bronchiectasis, was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  Under the rationale section, the medical provider referenced the November 1953 separation examination and stated that the Veteran left service without a history or physical finding of a respiratory disorder.  The medical provider also referenced that in-service asbestos exposure was conceded.  The medical provider also discussed the August 2001 private medical record from Dr. A.S and stated that "[i]nterpretation of the Veteran's spirometry does not place the Veteran clearly in either the obstructive or restrictive lung disease categories, and are most consistent with non-specific," followed by a cite to a medical source.  The medical provider also discussed various private medical records from the Hutchinson Clinic.  The medical provider noted that the Veteran's private pulmonologist, Dr. R.S., had not diagnosed the Veteran with asbestosis.  The medical provider concluded:

In summary, the Veteran entered and left active military service without history or physical findings of pulmonary disorder.  The Veteran receives his respiratory medical care from private providers, to include Dr. [R.S.], who has diagnosed the Veteran with COPD/chronic bronchitis and bronchiectasis with a history of smoking.  Multiple lung images have seen "small amount of fibrosis", but the Veteran does not have restrictive lung disease or x-ray/chest CT findings meeting the diagnostic criteria for asbestosis.  It is less likely than not the Veteran's lung disorder, currently diagnosed as with Interstitial lung disease, very minimal pulmonary fibrosis - idiopathic, and chronic bronchitis w/ tobacco abuse history, with mucous plugging/bronchiectasis is related to service, to include conceded exposure to asbestos.

Based on review of the evidence, the Board concludes that entitlement to service connection for asbestosis is not warranted.  The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent evidence of record does not show a current diagnosis of asbestosis at any point during the pendency of the Veteran's claim and without a current diagnosis, the Veteran's claim cannot succeed.  With respect to the July 2009 record from Dr. K.R. that noted under the past medical history section asbestosis, the Board initially notes that this record is dated prior to the Veteran's March 2012 claim and thus is not during the pendency of the Veteran's claim.  Further, this is a reference under past medical history section and not an assessment or diagnosis.  In addition, other records from the same provider, while referencing asbestos exposure, did not reference asbestosis.  As such, the Board does not find that the July 2009 private medical record from Dr. K.R. is evidence of a current disability of asbestosis during the pendency of the Veteran's claim.  

With respect to the Veteran's various lay statements as to being diagnosed with asbestosis by Dr. A.S., the Veteran is competent to state that this doctor provided such a diagnosis.  In his March 2012 claim (VA Form 21-526), the Veteran referenced being diagnosed by Dr. A.S. with asbestosis in 2001 and the Veteran also submitted private medical records from Dr. A.S. that were dated August 2001.  In addition, as referenced above, in March 2012 Dr. A.S. responded to the RO's request for medical records that the Veteran was not a patient of his.  As such, it appears that the only treatment that Veteran received from Dr. A.S. was in August 2001.  Even assuming that Dr. A.S. provided a diagnosis of asbestosis in August 2001, which again the Veteran is competent to report, this would be prior to the March 2012 filing of the Veteran's claim and thus not during the pendency of the Veteran's claim.  The Board also notes that the October 2014 VA medical opinion specifically considered the August 2001 private medical records from Dr. A.S. before providing a negative opinion and stating that the Veteran did "not have restrictive lung disease or x-ray/chest CT findings meeting the diagnostic criteria for asbestosis."  The Veteran also stated in a May 2013 statement that he was told he had asbestosis from "a friend"; while the Veteran is competent to report that, there is no information provided as to the competency of the Veteran's friend to diagnosis asbestosis and this is therefore not probative evidence.  Further, while the Veteran is competent to report that he was diagnosed with asbestosis by Dr. A.S. (or his friend), he is not competent to diagnose himself with asbestosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In sum, the Board has considered the Veteran's statements regarding being diagnosed with asbestosis, but finds that the evidence of record does not support such a diagnosis during the pendency of the Veteran's appeal.  Again, the medical evidence of record does not show a current diagnosis of asbestosis and without a current diagnosis, the Veteran's claim for entitlement to service connection for asbestosis cannot succeed.

With respect to entitlement to service connection for any other respiratory disabilities besides asbestosis, it is not in dispute that the Veteran has been diagnosed with various respiratory disabilities.  The Veteran's presumed exposure to asbestos can be considered an in-service event with respect to direct service connection for other respiratory disabilities.  The August 2013, June 2014 and October 2014 VA medical opinions all contained negative opinions with respect to direct service connection for respiratory disabilities that were not limited to asbestosis.  The August 2013 VA medical opinion referenced other risk factors for pulmonary fibrosis, to include the Veteran's occupational and smoking histories.   The June 2014 VA medical opinion rationale section specifically stated that "[t]here is no current evidence of [a]sbestos related [d]isease," which suggests that the other respiratory disabilities are not related to the Veteran's presumed in-service asbestos exposure.  While there is evidence of a disability (in the form of variously diagnosed respiratory disabilities) and presumed in-service exposure to asbestos, there remains no evidence of a link between the Veteran's service and any respiratory disabilities.       

As discussed previously, a June 2012 Veteran statement included reference, while in-service at the El Toro Base, to using a paint spray gun without any face or body protection, to in-service asbestos exposure and the Veteran's statement that he "always had a breathing problem" while at the El Toro Base, which he was stationed at for two years.  This complaint of breathing problems could be considered an in-service event.  While the Veteran is competent to report that he had breathing problems at the El Toro Base, the STRs were silent as to any respiratory complaints and the November 1953 discharge examination report noted that his lungs and chest were normal and a chest x-ray was negative.  The October 2014 VA medical opinion specifically copied the June 2012 Veteran statement and under the rationale section noted that the Veteran left military service without history or physical findings of respiratory disorder, as documented by the November 1953 separation examination and negative chest x-ray.  As such, it appears that any breathing problems that the Veteran had were acute and transitory in nature.  In any event, it appears, based on that the June 2012 Veteran statement was copied as part of the October 2014 VA medical opinion, that the medical professional considered the Veteran's report of in-service breathing problems before providing a negative opinion as to direct service connection.  

In addition, while the private medical and VA treatment records of record include diagnoses of and treatment for respiratory disabilities, they do not contain any opinions regarding the relationship of the Veteran's respiratory disabilities to service, to include the presumed in-service asbestos exposure.  The Board finds the August 2013, June 2014 and October 2014 VA medical opinions to be the most probative evidence of record as to the issue of whether the Veteran's respiratory disabilities are related to service, to include presumed in-service asbestos exposure.  Based on these highly probative negative medical opinions, and the lack of alternative medical opinions, the Board concludes that the Veteran does not have a respiratory disorder, to include asbestosis, that is etiologically related to active service.  

Further, bronchiectasis was not diagnosed until well more than one year after the Veteran separated from service in December 1953 and therefore service connection for bronchiectasis is not warranted under the presumption regarding chronic diseases.  38 U.S.C.A. § 1112(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see August 2013 VA examination report (listing a date of diagnosis of 2007).  With respect to a continuity of symptomatology, this requires that the chronic disease manifested in-service.  As discussed above, while the Veteran referenced having breathing problems in-service, the STRs were silent as to any respiratory complaints and the November 1953 discharge examination report noted that his lungs and chest were normal and a chest x-ray was negative.  It is thus not clear if the Veteran's bronchiectasis manifested in-service as required for a continuity of symptomatology under 38 C.F.R. § 3.303(b) (2014).  In any event, the August 2013 VA examination report referenced under the medical history section that approximately 50 years ago the Veteran was treated by two doctors for ear, nose and throat issues.  Treatment was noted for sinuses and "breathing" and that the Veteran was "not sure what that was."  It was also noted that he was on medication and received injections once in a while and that over time he had the same treatments and he stayed about the same.  The Board notes that 50 years prior to 2013 would be 1963, or 10 years after the Veteran separated from service.  As discussed above, it appears that any breathing problems that the Veteran had in-service were acute and transitory in nature.  While the Veteran referenced seeing medical providers, it appears this was approximately 10 years after his separation from service.  As such, even if bronchiectasis was manifested in-service, the Board concludes that the evidence does not show a continuity of symptomatology since service for bronchiectasis and therefore service connection for bronchiectasis is also not warranted on this basis.  See 38 C.F.R.      § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (2013).  

In sum, the Board concludes that the criteria for entitlement to service connection for a respiratory disorder, to include asbestosis, have not been met and the claim therefore must be denied.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

Sleep Apnea

Various medical records indicated that the Veteran has a current diagnosis of sleep apnea.  The Veteran's main contention has been that his sleep apnea is secondary to his asbestosis.  See March 2012 VA Form 21-526 (listing sleep apnea as secondary to asbestosis). As discussed above, the Veteran's claim for entitlement to service connection for a respiratory disability, to include asbestosis, is denied.  As the Veteran is thus not service-connected for a respiratory disability, to include asbestosis, the Veteran cannot be granted entitlement to service connection for sleep apnea on a secondary basis.  

With respect to entitlement to service connection on a direct basis, the Veteran's presumed exposure to asbestos can be considered an in-service event.  The Veteran's STRs were silent as to any complaints relating to respiratory complaints and contained a November 1953 discharge examination report, where his lungs and chest were noted as normal, a chest x-ray was noted as negative and no defects were noted.  The August 2013 VA examination report noted a diagnosis of sleep apnea (with a date of diagnosis of 1995) and provided a negative opinion as to direct service connection.  The rationale provided referenced the lack of any evidence of chronic respiratory conditions in the Veteran's STRs.  The June 2014 addendum VA medical opinion stood by the August 2013 VA medical opinion and added to the rationale that sleep apnea "has no relationship to [a]sbestos exposure."  The October 2014 VA medical opinion also provided a negative opinion.  This opinion referenced the Veteran leaving service without history or physical finding of respiratory disorder in November 1953.  The medical provider also referenced a medical source and stated that the "the etiology of [sleep apnea] is complex with multiple risk factors, principal among which for the Veteran are obesity, sex and age."  The opinion further stated that "[t]here is nothing about the Veteran's [sleep apnea] that suggests underlying pulmonary disorder as the etiology."  Various private medical records, as well as VA treatment records, are of record that included diagnosis and treatment of sleep apnea.  While these records reference sleep apnea, they do not contain any opinions regarding the relationship of the Veteran's sleep apnea to service, to include the presumed in-service asbestos exposure.  Also, as discussed previously, the Veteran reported breathing problems in-service, which could be considered an in-service event.  While the Veteran is competent to report that he had breathing problems in service, the STRs were silent as to any respiratory complaints and the November 1953 discharge examination report noted that his lungs and chest were normal and a chest x-ray was negative.  The October 2014 VA medical opinion specifically copied the June 2012 Veteran statement reporting in-service breathing problems and under the rationale section noted that the Veteran left military service without history or physical findings of respiratory disorder, as documented by the November 1953 separation examination and negative chest x-ray.  As such, it appears that any breathing problems that the Veteran had were acute and transitory in nature.  In any event, it appears, based on that the June 2012 Veteran statement was copied as part of the October 2014 VA medical opinion, that the medical professional considered the Veteran's report of in-service breathing problems before providing a negative opinion as to direct service connection.  

Upon review, the Board finds the August 2013, June 2014 and October 2014 VA medical opinions to be the most probative evidence of record as to the issue of whether the Veteran's sleep apnea is related to service, to include presumed in-service asbestos exposure.  Based on these highly probative negative medical opinions, and the lack of alternative medical opinions, the Board concludes that the Veteran's sleep apnea is not etiologically related to active service, to include presumed in-service asbestos exposure.  

In sum, the Board concludes that the criteria for entitlement to service connection for sleep apnea have not been met and the claim therefore must be denied.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

ORDER

Entitlement to service connection for a respiratory disorder, claimed as asbestosis, is denied.

Entitlement to service connection for sleep apnea is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


